OÍT REHEARING.
Per Curiam.
In his application for a rehearing, counsel for petitioner concedes that the question of the good faith of one asking for a writ of injunction is one of fact, and not of law; and in the opinion it was not our intention to represent him as otherwise claiming. In view of the fact, however, that some of the authorities upon which he relied were predicated upon the ground that the lower court erroneously determined a preliminary point of law, we did say that if it was contended that the point below decided against petitioner was one of law, it was correctly ruled; therefore, no ground of complaint.
In this petition, as in the original hearing, counsel insists that this question of fact was not properly in the case at the time it was passed upon. He contends that the good faith of a plaintiff is always presumed, and unless controverted by the defendant, may not be raised by the court. We have already tried to show why such point, even if good as a *410general proposition, does not avail the petitioner upon his application for a writ of mandamus. Under our code, an application for a temporary restraining order may be made and heard before the answer is due, and before issues of fact are joined by formal pleadings, and this was done in the district court.
Now, when a party comes into court, ashing equity, he must come with “ clean hands,” and his good faith in prosecuting the suit is always a subject of pertinent inquiry. Even if, in an application for the temporary order, in the absence of contrary proof, it is presumed that the plaintiff is acting in good faith, that question, nevertheless, may be gone into; and the presumption may be overcome by proof, even in the absence of denial in a pleading. As we have said, the plaintiff below, petitioner here, in this instance based his application in part upon his verified complaint. It was not necessary for him formally to offer it in evidence; •certainly not, if the defendant interposed no objection to its being so considered. It was already on the files prior to the hearing; it was the privilege of the court to read it either before or at the hearing. As a matter of fact, the court did read the complaint, whether before or at the hearing is immaterial; and as a result of that reading, a doubt was created in the judge’s mind as to the good faith of the plaintiff. The question of good faith being, as is conceded, one of fact, to determine which evidence was proper, the court resolved that fact against the plaintiff, and based the ascertainment upon what was a part of the plaintiff’s own evidence. Such decision of a question of fact cannot be reviewed by mandamus. The court, therefore, unquestionably had the right, before proceeding further, to require the plaintiff to testify as to this point. When the plaintiff declined to be sworn, the court properly refused to go on with the hearing. This application-for rehearing should be denied, and it is so ordered.